Filed 7/20/22 In re T.S. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re T.S. et al., Persons                                   B311622
 Coming Under the Juvenile
 Court Law.                                                   (Los Angeles County
                                                              Super. Ct. No. DK24133AB)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 VACHESLAV S.,

           Defendant and Appellant.

     APPEAL from an order of the Superior Court of
Los Angeles County, Stacy Wiese, Judge. Affirmed.
     Nancy R. Brucker for Defendant and Appellant.
     Rodrigo A. Castro-Silva, County Counsel, Dawyn R.
Harrison, Acting County Counsel, Kim Nemoy, Assistant County
Counsel, Kimberly Roura, Senior Deputy County Counsel, and
David M. Miller for Plaintiff and Respondent.
                        __________________
      Vacheslav S., father of now-12-year-old T.S. and eight-year-
old Christian S., appeals the juvenile court’s order granting sole
physical custody of the children to their mother, Nataliya S.,
granting joint legal custody to both parents and restricting
Vacheslav’s unmonitored in-person visitation to within the
United States. On appeal Vacheslav argues the court’s custody
and visitation order was not in the best interest of the children
and constituted an abuse of discretion. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Sustained Dependency Petition, the First
         Termination of Jurisdiction and the First Appeal
      On August 1, 2017 the Los Angeles County Department of
Children and Family Services filed a petition to declare T.S. and
Christian dependent children of the juvenile court under Welfare
and Institutions Code section 300, subdivision (b)(1),1 after police
found a handgun and eight ounces of cocaine in the family home.2
The children were detained from Nataliya and placed with their



1     Statutory references are to this code unless otherwise
stated.
2     The events leading to the Department’s filing of a
dependency petition, Nataliya’s and Vacheslav’s conduct during
the pendency of the case and the juvenile court’s initial
termination of jurisdiction in October 2018 are set forth in detail
in our prior opinion reversing the termination of jurisdiction and
remanding for a contested section 364 hearing. (In re T.S. (2020)
52 Cal.App.5th 503.)




                                 2
maternal grandmother. Family reunification services and
monitored visitation were ordered for Nataliya.
       During the course of its investigation the Department
learned Nataliya and T.S. had emigrated to the United States
from Russia in 2013, while Nataliya was pregnant with
Christian. Christian was born in the United States and had
never lived in Russia. The children had never resided with
Vacheslav, who still lived in Russia; and, prior to the filing of the
dependency petition, Vacheslav had met Christian only
three times. Vacheslav’s telephone contact with the children had
been sporadic, and he had no contact with them for about a year
prior to the petition’s filing. During a September 2017 monitored
visit with Vacheslav, the Department monitor observed the
children did not display any signs of affection or attachment to
Vacheslav and may not have even recognized him.
       The petition was sustained on October 12, 2017. The
continued disposition hearing was held on February 22, 2018.
The Department reported Nataliya’s visits with the children were
going well, including unmonitored overnight visits, and the
children had a strong bond and attachment to her. However, the
Department was concerned about her poor judgment in
associating with men with extensive criminal histories—her
husband Albert N., whose arrest precipitated the search of the
family home resulting in the involvement of the Department, was
a major figure in a drug cartel; and the Department had recently
denied Nataliya’s request that her friend, Vahe T., be approved
as a monitor for her visits because Vahe had an extensive
criminal record. The Department also reported Vacheslav had
two visits with the children in December 2017 but had not
maintained regular contact. The court declared T.S. and




                                  3
Christian dependents of the court and released them to Nataliya.
Vacheslav was permitted unmonitored visits virtually and in
California.
       The 12-month review hearing was held on October 9, 2018.
The Department reported Nataliya had made significant progress
in therapy and counseling. Vacheslav had unmonitored
telephone visits with the children at least once per week and had
several unmonitored weekend visits with them in Los Angeles
during 2018. After denying Vacheslav’s request for a contested
hearing, the court found Nataliya had complied with her case
plan and the children were no longer at risk. The court
terminated jurisdiction over T.S. and Christian and granted sole
physical and legal custody to Nataliya. Vacheslav was awarded
unmonitored visits in California two weekends each month, plus
video calls at least once per week.
       Vacheslav appealed the juvenile court’s custody and
visitation order, contending the court had erred in denying his
request for a contested hearing. We agreed and reversed the
orders terminating jurisdiction, giving custody to Nataliya and
granting visitation to Vacheslav. We remanded the matter to the
juvenile court “for a contested section 364 hearing at which all
parties may present evidence concerning their present
circumstances and the children’s best interest.” (In re T.S. (2020)
52 Cal.App.5th 503, 518.) The remittitur issued October 14,
2020.
      2. The Department’s Investigation on Remand
      On remand the Department prepared a status report in
advance of the contested section 364 hearing. After observing the
family in late October 2020, the social worker stated Nataliya
was cooperative and engaged. T.S. and Christian were bonded to




                                 4
their mother and looked to her for guidance. However, the
children were behind on medical and dental appointments—T.S.
had not had a physical in more than two years, and the boys had
not been to the dentist since August 2019. Nataliya said she had
not wanted to take the children to the doctor or dentist due to the
COVID-19 pandemic.
       In an interview conducted on October 30, 2020, Nataliya
told the Department social worker she and the children were
living in a house with two roommates and she was working as a
florist, painter and life coach. Nataliya had filed for dissolution
of her marriage from Albert, and the judgment of dissolution was
issued in February 2020. Neither Nataliya nor the children had
any contact with Albert. Nataliya stated Vacheslav’s contact
with the children had been inconsistent since the case had closed
in 2018. At first Vacheslav called the boys regularly, but the
calls became less frequent and eventually stopped. There had
been no in-person visits with Vacheslav since 2018.
       According to Vacheslav, Nataliya had prevented him from
having contact with the children. She took away the cell phones
he had given them, and she refused to allow him to see the
children when he was in California in January 2019. When he
did speak to the children, Nataliya would often interrupt or
instruct the boys on what they could discuss with Vacheslav.
Vacheslav also claimed Nataliya had filed documents in the
Russian court that prevented him from leaving the country.
Ultimately, Vacheslav ceased having contact with the children
after Nataliya sent him a video of the boys in which they
addressed Vacheslav, stating, “I’m going to fuck you up,” “I’m
going to drag you all the way to hell,” “Give us please our toys or
else I’ll . . . I’ll fuck you up.” The boys were laughing during the




                                 5
video, which ended with T.S. saying, “Mom, now please stop the
video.”
       Nataliya denied preventing Vacheslav from talking to or
visiting the children. In regard to Vacheslav’s attempted visit in
January 2019, Nataliya claimed he had only given her one day’s
notice that he would be in town and she had already taken the
boys on vacation. When asked about the video in which T.S. and
Christian were cursing at Vacheslav, Nataliya said she allowed
them to record it as a form of therapeutic release. She knew the
boys were angry with Vacheslav because he had not sent them
toys he had promised, but she did not realize how upset they
were until they recorded the video. She also recognized it had not
been a good idea to send the video to Vacheslav, but she felt the
children’s feelings needed to be communicated. As for the
Russian court’s prohibition on Vacheslav leaving the country,
Nataliya indicated the order had to do with child support arrears,
but Vacheslav had paid the amounts due, and, as far as Nataliya
knew, he was able to travel internationally. Nataliya insisted
she would comply with any court orders and would make the
children available for visits. However, she was concerned that, if
the children visited Vacheslav in Russia, he would prevent them
from returning.
       When interviewed by the social worker, T.S. did not appear
interested in resuming virtual visits with Vacheslav. He
deflected the social worker’s attempts to discuss the topic.
Christian stated he did not want to resume visits with Vacheslav
and appeared anxious when asked about it.
       Vacheslav also reported he was concerned the boys were
behind academically. He had asked them to write essays in
exchange for toys, and Vacheslav then took the essays to teachers




                                6
in Russia to be evaluated. According to Vacheslav, those teachers
concluded the boys were performing far below grade level.
However, according to his 2019-2020 report card, T.S. received
special education services and was performing at grade level in
his alternative curriculum program. Christian’s 2019-2020
report card stated he struggled in certain areas but was meeting
or approaching grade level standards in other areas. He was
currently being evaluated for special education services for
speech therapy.
       Vacheslav believed T.S. and Christian were not safe in
Nataliya’s care because she continued to have contact with Albert
and Vahe. Vacheslav wanted the children to be placed in his
custody in Russia. He presented the Department with a
translation of a Russian court judgment dated May 30, 2018 that
granted him physical custody of the children.3 Vacheslav
committed to ensuring the children maintained contact with
Nataliya if they were placed in his custody.
       The Department concluded there were no safety concerns to
justify continued dependency jurisdiction. Nataliya had
adequately provided for the children’s health, education and

3     As part of the Russian court proceeding the family was
interviewed by Russian social workers or psychologists. Based on
those interviews the Russian court found “the level of emotional
attachment” between Nataliya and the children was high;
however, the children did not perceive Nataliya as an authority
figure. One evaluator strongly recommended T.S. be placed in a
“crises hospital” due to the stress within the family. Based in
part on these findings and recommendations, as well as the
allegations in the dependency petition and the Department’s
reports in this proceeding, the Russian court found the children
should live with Vacheslav.




                                7
mental health needs for the two years since the case had closed.
She had addressed the issues that initially warranted
Department intervention and had been able to keep the children
safe. The Department recognized Vacheslav’s concerns regarding
“the children’s poor educational outcomes, mother’s history of
poor choices and the quality of the home environment,” and
agreed the concerns were valid. However, in the Department’s
opinion, those concerns did not indicate a current safety risk to
T.S. and Christian. Further, the Department stated it would not
be in the children’s best interest “to be uprooted from a country
they have known and lived in since birth and a very young age, to
reside in the care of their father in a country and cultural
environment they are not familiar with.”
       The Department recommended the court terminate
jurisdiction over the minors, grant sole physical custody to
Nataliya and joint legal custody to both parents, and order
unmonitored overnight visits with Vacheslav in California. In
subsequent reports filed in November 2020 and January 2021 the
Department altered its recommendation to joint legal and
physical custody with the primary residence with Nataliya. It is
not apparent from the record on appeal what led to this change.
      3. The Resumption of Visitation with Vacheslav
      During a trial setting conference on December 4, 2020 the
juvenile court ordered Vacheslav could have three virtual visits
per week with the children. As of January 15, 2021 T.S. told a
Department social worker he had virtual visits with Vacheslav
three mornings per week. They talked about what was
happening in T.S.’s life, and T.S. liked to show Vacheslav videos
that T.S. had made. T.S. did not want to visit Vacheslav in
Russia because he was concerned Vacheslav would not let him




                                8
return to the United States. Christian said he did not want to
talk to Vacheslav and refused to participate in the visits. He
typically slept through the calls and said he would continue to do
so. He did not want to have in-person visits with Vacheslav.
When the social worker continued to ask Christian about his
father, Christian pretended to be asleep and then left the room.
       In a last minute information report filed February 16, 2021
the Department stated the children’s visits with their father were
continuing three times per week. Vacheslav felt the visits were
going well, although he suspected Nataliya might be coaching the
boys on what to say. T.S. reported the visits were going “great”
and he enjoyed talking to his father. Christian continued to
sleep through most of the visits, but T.S. had woken him for one
visit recently. When asked about the visits, Christian refused to
answer and left the room.
      4. The Contested Section 364 Hearing
       The contested section 364 hearing was held over four days
in February and March 2021. Nataliya, Vacheslav, a
Department social worker and a private investigator hired by
Vacheslav testified. Nataliya testified she wanted the children to
have a relationship with their father and she had not made
negative comments about him or done anything to prevent visits.
She said she had encouraged Christian to wake up for virtual
visits, but she recognized she could be more proactive about it.
Nataliya recognized the children’s behavior in the video they
recorded was inappropriate, and she reprimanded them
afterward. She denied sending the video to Vacheslav, stating it
was recorded on T.S.’s phone and T.S. had sent it. Nataliya
reiterated she would follow any court orders regarding custody
and visitation. However, given the Russian court’s order




                                9
granting custody to Vacheslav, she would resist sending them to
Russia for visits because she believed Vacheslav would never let
them return. She also explained her and T.S.’s green cards had
expired and they were currently in removal proceedings.
Accordingly, if T.S. were to leave the United States, he might not
be able to return.4
       Nataliya continued to deny any recent contact with Albert.
Upon further questioning she admitted Albert had moved back
into the family home when he was released on bond in late 2018.
Nataliya explained she had only a few days’ notice Albert would
be released. She was able to arrange to stay at a friend’s
apartment with the boys. However, because she ran her business
out of the house and the boys’ school was nearby, she did have to
return to the house occasionally while Albert was there. Initially,
Nataliya denied she and the children ever spent the night in the
house with Albert. She subsequently admitted she and the boys
did occasionally stay in the house with Albert. She denied ever


4     Vacheslav has requested, pursuant to our statutory
authority to take additional evidence on appeal (Code Civ. Proc.,
§ 909; see Cal. Rules of Court, rule 8.252(c)), that we include in
the record declarations of Vacheslav and his attorney dated
June 17, 2022. The declarations contain information regarding
Nataliya and T.S.’s immigration status and state Nataliya and
the children are currently living in Russia. Because these
matters are more appropriately addressed in the family law court
on a motion to modify a custody order, we deny the request. (See
generally In re Zeth S. (2003) 31 Cal.4th 396, 405 [“[i]t has long
been the general rule and understanding that ‘an appeal reviews
the correctness of a judgment as of the time of its rendition, upon
a record of matters which were before the trial court for its
consideration’”].)




                                10
leaving the children alone with him. Albert ultimately moved out
of the house in July 2019.
       Vacheslav testified he wanted T.S. and Christian to live
with him in Russia. He said he would continue to facilitate their
relationship with Nataliya. When asked whether, if he were
permitted to have visits with the children in Russia, he would
allow the children to return to the United States afterward,
Vacheslav stated he would “follow all court orders and follow all
the laws.” When asked whether he would comply with an order
in this proceeding if it conflicted with the order in Russia
awarding him sole custody, Vacheslav again stated, “I will follow
all court orders.”
       The surveillance reports of Derek Nelson, a private
investigator hired by Vacheslav at various times between 2018
and 2021, were admitted into evidence. The reports stated
Nelson watched the family home for five days in February and
March 2019 and seven days in June 2019. During those times he
observed Albert in the home three times; on at least one occasion
T.S. and Cristian were also there. Nelson testified that, based on
his observations, he believed the children were living at the
house while Albert was also there. Nelson resumed surveillance
of the family home for a few weeks in February 2021. He did not
see Albert during that time, but he did see Vahe at the home two
days in a row in February 2021. Finally, Nelson stated Nataliya
tended to drive erratically and at speeds over the limit.
       Proceeding to argument, all parties agreed the court should
terminate jurisdiction but had differing positions regarding
custody. Nataliya’s counsel requested the court grant joint legal
custody and sole physical custody to Nataliya. She also
requested Vacheslav’s visits take place within the United States




                                11
or, if the visits occurred in Russia, that there be a specific order
for the children to be returned to the United States at the
conclusion of the visits. The Department requested joint legal
and joint physical custody with the primary residence with
Nataliya. The Department did not object to the children
traveling to Russia to visit Vacheslav so long as both children
would be able to legally return to the United States. T.S. and
Christian’s attorney requested joint legal and sole physical
custody to Nataliya with Vacheslav entitled to unmonitored visits
in the United States. Vacheslav’s attorney requested joint legal
custody and sole physical custody to Vacheslav in Russia. She
argued Nataliya had continued to create an unsafe home
environment for the children by exposing them to Albert and
Vahe, had disparaged Vacheslav and tried to thwart his
relationship with the boys, and had jeopardized the children’s
safety by driving erratically. On the other hand, according to
Vacheslav’s counsel, Vachislav could provide a safe home to the
children in Russia and, as the Russian court had concluded, was
the “far better parent to raise these children.”
      5. The Termination of Jurisdiction and the Custody Order
      The juvenile court terminated jurisdiction and found it was
in the children’s best interest for Nataliya to have sole physical
custody, for the parents to have joint legal custody and for
Vachislav to have unmonitored visits in the United States. The
court explained its reasoning in detail on the record, stating the
children appeared to be doing well and Nataliya had completed
her court-ordered programs. The court acknowledged there was
evidence Albert had been in the home in 2019; however, it found
there was no evidence the children had been left alone with him.
As for the presence of Vahe in the home recently, the court stated




                                 12
the fact Vahe had not been approved as a monitor in 2018 did not
preclude Nataliya from being friends with him or allowing him in
her home. The court declined to grant visitation in Russia given
the Russian court order giving Vacheslav custody and his
equivocal answer as to whether he would return the children to
the United States.
       The court held a hearing on March 22, 2021 to finalize the
custody and visitation order. The court again explained the
reasons for its custody finding, stating, “The father was not
involved in these boys’ lives until the Department got involved.
Even after that, I feel as though he has not been involved in their
life. I am not going to uproot these children and move them to
another country with an individual they are not that close with.
They just haven’t had enough time with him, and I have to find
what’s in the best interest of the children. . . . I think both
mother and father’s credibility has been at issue since day one. I
don’t know that either of them has been truthful, completely
truthful with us. . . . [The children] appear to be doing fine with
their mother.”
       The juvenile custody order was entered March 23, 2021,
granting joint legal custody to the parents and sole physical
custody to Nataliya and ordering unmonitored visits for
Vacheslav in the United States and virtual visits for a minimum
of three hours per week.
                          DISCUSSION
      1. Governing Law and Standard of Review
      When the juvenile court terminates dependency
jurisdiction, the court “may issue . . . an order determining the
custody of, or visitation with, the child.” (§ 362.4, subd. (a).)
Section 362.4 specifies that order “shall continue until modified




                                13
or terminated by a subsequent order of the superior court” and
directs the order be filed in a pending family law proceeding
(§ 362.4, subd. (b)) or, if there is none, as part of a new family
court file (§ 362.4, subd. (c)). (See In re R.F. (2021)
71 Cal.App.5th 459, 473 [“[s]ection 362.4 authorizes a juvenile
court to issue exit orders for visitation and custody when
terminating dependency jurisdiction, and those orders remain in
place even after jurisdiction is terminated”]; see also In re
Destiny D. (2017) 15 Cal.App.5th 197, 208 [referring to “the
court’s statutory discretion to impose necessary limitations on an
offending parent’s contact with a dependent child before
terminating its jurisdiction”].)
       When making a juvenile court custody order pursuant to
section 362.4, “it is the best interests of the child, in the context
of the peculiar facts of the case before the court, which are
paramount.” (In re John W. (1996) 41 Cal.App.4th 961, 965;
accord, In re T.S., supra, 52 Cal.App.5th at p. 513; In re
Nicholas H. (2003) 112 Cal.App.4th 251, 268.) “Unlike in family
court, “‘[t]he presumption of parental fitness that underlies
custody law in the family court . . . does not apply to dependency
cases” decided in the juvenile court. [Citation.]’ [Citation.]
When the juvenile court makes custody or visitation orders as it
terminates dependency jurisdiction, it does so as a court with ‘a
special responsibility to the child as parens patriate and [it] must
look to the totality of a child’s circumstances when making
decisions regarding the child.’” (In re J.T. (2014) 228 Cal.App.4th
953, 963.)
       We review a juvenile court custody or visitation order for
abuse of discretion. (In re C.W. (2019) 33 Cal.App.5th 835, 863;
In re M.R. (2017) 7 Cal.App.5th 886, 902; see In re T.H. (2010)




                                 14
190 Cal.App.4th 1119, 1124.) We “may not disturb the order
unless the court ‘“‘exceeded the limits of legal discretion by
making an arbitrary, capricious, or patently absurd
determination.’”’” (Bridget A. v. Superior Court (2007)
148 Cal.App.4th 285, 300-301; accord, In re M.R., at p. 902.)
      2. The Juvenile Court Did Not Abuse Its Discretion in
         Issuing Its Custody and Visitation Order
       Vacheslav contends the juvenile court abused its discretion
in awarding sole physical custody to Nataliya because she created
a dangerous home environment by associating with Albert and
Vahe, driving erratically while the children were in the car, failed
to take the children to routine medical and dental appointments,
and failed to renew T.S.’s green card. In addition, Nataliya
interfered with the children’s relationship with Vacheslav. On
the other hand, Vacheslav argues, it would be in the children’s
best interest to live with him, as the Russian court determined,
because he has no criminal record, has developed a strong
relationship with T.S. and Christian, was willing to comply with
court orders to bring the children to the United States for visits
with Nataliya and would support Nataliya’s relationship with the
children.
       Vacheslav’s arguments essentially invite us to reweigh the
evidence and credibility determinations made by the juvenile
court, tasks outside the province of a reviewing court. (See, e.g.,
In re I.J. (2013) 56 Cal.4th 766, 773 [““‘issues of fact and
credibility are the province of the trial court’””]; In re Eli B.
(2022) 73 Cal.App.5th 1061, 1072 [“[i]n reviewing the juvenile
court’s ruling we cannot reweigh the evidence or evaluate witness
credibility”; “[w]e must uphold the juvenile court’s factual
determination as long as it is supported by substantial evidence




                                15
‘“even though substantial evidence to the contrary also exists and
the trial court might have reached a different result had it
believed other evidence”’”]; In re S.R. (2020) 48 Cal.App.5th 204,
219 [“‘[w]e do not reweigh the evidence’”].)
       There was ample evidence supporting the court’s finding
Nataliya did not pose any threat to T.S.’s and Christian’s safety.
As the court explained, Nataliya had completed the court-ordered
programs, neither the Department nor the service providers had
concerns about Nataliya’s ability to safely care for the children,
and the children were doing well and were strongly bonded with
their mother. Nataliya was the only parent with whom the
children had ever lived. T.S. had left Russia when he was
three years old, and Christian had never lived there. While the
court acknowledged Albert had lived in the family home in 2019
and potentially had contact with the children, the family had not
seen Albert in almost two years by the time of the section 364
hearing. Likewise, Nataliya’s recent contact with Vahe did not
pose a substantial risk to the children. The Department’s
determination Vahe was not an appropriate monitor during the
seven months the children had been detained from Nataliya and
during which her ability to provide a safe home was under review
did not mean his friendship with Nataliya itself posed a
substantial risk to the children, particularly when Nataliya had
been providing a safe home for more than two years. The
circumstances Vacheslav emphasizes, even if they demonstrated
poor choices on Nataliya’s part, do not rise to the level of a
substantial safety risk, nor do they undermine the benefit to the
children in remaining in Nataliya’s care.
       While Vacheslav may have also been able to provide a safe
home for the children, that alone does not entitle him to custody.




                                16
(See In re Nicholas H., supra, 112 Cal.App.4th at p. 268 [“a
finding that neither parent poses any danger to the child does not
mean that both are equally entitled to half custody, since joint
physical custody may not be in the child’s best interests for a
variety of reasons”]; In re John W., supra, 41 Cal.App.4th at
p. 974 [same].) It was well within the court’s discretion to
conclude it was not in the children’s best interest to uproot them
from the country they had lived in for all, or most of, their lives to
live with a parent with whom they had never resided, had
demonstrated animosity and/or ambivalence toward, and with
whom they had not had consistent contact. It may also have been
within the court’s discretion to order sole custody to Vacheslav,
but it was not arbitrary or irrational for the court to conclude it
was in the best interest of the children to award sole physical
custody to Nataliya.
       The same is true for Vacheslav’s argument the court
abused its discretion by ordering visitation must occur within the
United States. There was substantial evidence in the record to
support the inference the children would not be able to return to
the United States if they travelled to Russia for visits. Vacheslav
had a Russian court order awarding him custody that he could
have used to prevent the children from leaving Russia, and he
declined to commit to allowing them to return to the United
States if there were conflicting Russian and California court
orders. On this record, we cannot say the court acted arbitrarily
in ordering that visitation occur in the United States.




                                 17
                         DISPOSITION
      The juvenile court’s custody and visitation order is
affirmed.


                                           PERLUSS, P.J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                18